Order filed, July 11, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00324-CR
                                    ____________

                          KENNETH RAY JONES, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1249914


                                          ORDER

       The reporter’s record in this case was due June 4, 2012. See Tex. R. App. P. 35.1.
On June 11, 2012, this court granted the court reporters request for extension of time to
file the record until July 5, 2012. To date, the record has not been filed with the court.
Because the reporter’s record was not filed within the time prescribed in the first request,
the court issues the following order.

       We order Tammy Adams, the official court reporter, to file the record in this
appeal on or before August 10, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Tammy
Adams does not timely file the record as ordered, the Court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM